      5:20-cv-03210-JMC         Date Filed 08/16/21      Entry Number 27        Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

Vontaise Carroway,                  )
                                    )                Civil Action No.: 5:20-cv-3210-JMC
                  Plaintiff,        )
                                    )
      v.                            )                                ORDER
                                    )
                                    )
Nannette Barnes,                    )
                                    )
                  Defendant.        )
____________________________________)

       This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on September 29, 2020.              (ECF No. 16.)      The Report

recommends that the court dismiss without prejudice Plaintiff Vontaise Carroway’s (“Plaintiff”)

Petition for a Writ of Habeas Corpus (ECF No. 1) based on a lack of subject matter jurisdiction.

For the reasons stated herein, the court ACCEPTS the Magistrate Judge’s Report (ECF No. 16)

and incorporates it herein and DISMISSES without prejudice Plaintiff’s Petition for Writ of

Habeas Corpus (ECF No. 1).

                   I.      FACTUAL AND PROCEDURAL BACKGROUND

       The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 16.) As brief background, Plaintiff entered a guilty plea

to being a felon in possession of firearm and ammunition in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2) on April 15, 2019. (Id. at 1 (citing United States v. Carroway, C/A No.: 4:19-cr-

103-RBH-1 (June 25, 2019), ECF No. 29).) On June 25, 2019, Plaintiff was sentenced to twenty-

one (21) months imprisonment to run consecutive to the revocation sentence imposed in docket

number 4:12CR00443 on May 29, 2019. (Id.) Petitioner did not file an appeal. (ECF No. 1 at 2.)



                                                 1
      5:20-cv-03210-JMC          Date Filed 08/16/21       Entry Number 27         Page 2 of 6




Petitioner also did not file a motion under 28 U.S.C. § 2255. (Id. at 3.) Petitioner filed the instant

habeas petition alleging his sentence and conviction are unconstitutional under the holding in

Rehaif v. United States, 139 S. Ct. 2191 (2019). (ECF No. 1 at 11–17.)

       The Magistrate Judge issued the Report on September 29, 2020. (ECF No. 16.) In her

analysis, the Magistrate Judge determined the court lacked subject matter jurisdiction over the

petition. (Id. at 3.) Specifically, the Magistrate Judge observed Plaintiff’s Petition, which was

brought under § 2241, could survive only if Plaintiff satisfied the § 2255 savings clause by showing

that § 2255 is “inadequate or ineffective to test the legality of his detention.” (Id. (citing 28 U.S.C.

§ 2255(e); Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010) (finding court lacked jurisdiction over

§ 2241 petition outside savings clause)).) The Magistrate Judge further outlined the United States

Court of Appeals for the Fourth Circuit’s savings clause test under § 2255 for a petitioner who

contests his sentence as follows:

       (1) at the time of sentencing, settled law of this circuit or the Supreme Court
       established the legality of the sentence; (2) subsequent to the prisoner’s direct
       appeal and first § 2255 motion, the aforementioned settled substantive law changed
       and was deemed to apply retroactively on collateral review; (3) the prisoner is
       unable to meet the gatekeeping provisions of § 2255(h)(2) for second or successive
       motions; and (4) due to this retroactive change, the sentence now presents an error
       sufficiently grave to be deemed a fundamental defect.

(Id. (citing United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018)).)

       The Magistrate Judge ultimately found Plaintiff failed to show that § 2255 is inadequate to

test the legality of his sentence. The Magistrate Judge noted that “[t]o the extent [Plaintiff] argues

that his § 2255 remedy is inadequate or ineffective because his time to file a § 2255 motion has

expired, this argument is without merit.” (Id. at 3–4.) The Magistrate Judge explained that “[t]he

Fourth Circuit has unequivocally held that ‘§ 2255 is not inadequate or ineffective merely because

an individual is unable to obtain relief under that provision.’” (Id. at 4 (citing In re Jones, 226



                                                   2
      5:20-cv-03210-JMC         Date Filed 08/16/21      Entry Number 27        Page 3 of 6




F.3d 328, 333–34 (4th Cir. 2000); In re Vial, 115 F.3d at 1194 n.5 (finding that a procedural

impediment to § 2255 relief, such as the statute of limitations or the rule against successive

petitions, does not render § 2255 review “inadequate” or “ineffective”)).)

                                    II.    LEGAL STANDARD

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina.        The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1); see

also FED. R. CIV. P. 72(b)(3). In the absence of specific objections to the Magistrate Judge’s

Report, the court is not required to give any explanation for adopting the Report. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a

district court need not conduct a de novo review, but instead must only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.” Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting FED. R. CIV. P. 72

advisory committee’s note). Thus, the court may accept, reject, or modify, in whole or in part, the

Magistrate Judge’s recommendation or recommit the matter with instructions. 28 U.S.C. §

636(b)(1).

       The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978); see also Hardin v. United States, C/A No. 7:12-cv-0118-GRA, 2012 WL

3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents must be carefully



                                                 3
      5:20-cv-03210-JMC          Date Filed 08/16/21        Entry Number 27        Page 4 of 6




examined, “no matter how inartfully pleaded, to see whether they could provide a basis for relief.”

Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug. 12, 1997).

                                          III.    ANALYSIS

       Initially, Plaintiff argues that, based on the liberal construction granted pro se pleadings,

the court has “the power to review and accept” his petition based on “the merits attached on the

petition.” (ECF No. 19 at 2.) Petitioner appears to argue that the court can analyze Plaintiff’s

Petition as though it were made pursuant to § 2255 based upon the “intent of the filing.” (Id. at 5

(“because the petition was filed under the Habeas Corpus Writ pursuant to Title 28 United States

Code section 2241 does not change the intent of this filing”).) Although pro se documents are

liberally construed by federal courts, “[t]he ‘special judicial solicitude’ with which a district court

should view pro se complaints does not transform the court into an advocate.” Weller v. Dep’t of

Soc. Servs. for Balt., 901 F.2d 387, 391 (4th Cir. 1990).

       As explained above, Plaintiff cannot challenge his conviction and sentence under § 2241

without first showing that, under the savings clause of § 2255(e), a § 2255 motion is “inadequate

or ineffective to test the legality of his detention.” See 28 U.S.C. § 2255(e); Rice v. Rivera, 617

F.3d 802, 807 (4th Cir. 2010) (explaining that if a § 2241 petition does not fall under the savings

clause, the district court must dismiss the unauthorized habeas petition for lack of jurisdiction).

While Plaintiff must prove four elements to show “inadequate or effective” relief under § 2255,

the second element is at issue here: “subsequent to the prisoner’s direct appeal and first § 2255

motion, the substantive law changed such that the conduct of which the prisoner was convicted is

deemed not to be criminal.” United States v. Wheeler, 886 F.3d 415, 427 (4th Cir. 2018) (quoting

In re Jones, 226 F.3d 328, 333–34 (2000)). Because Plaintiff admits he never filed an appeal or a

§ 2255 motion to vacate, Plaintiff cannot show that settled substantive law changed subsequent to



                                                  4
      5:20-cv-03210-JMC           Date Filed 08/16/21     Entry Number 27         Page 5 of 6




his direct appeal and first § 2255 motion. The liberal construction given pro se pleadings does not

authorize the court to consider matters over which it has no subject matter jurisdiction.

       As the court lacks subject matter jurisdiction, Plaintiff’s Petition is dismissed without

prejudice. See FED. R. CIV. P. 12(h)(3) (“[I]f the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the action.”); Platts v. O’Brien, 691 F. App’x 774 (4th

Cir. 2017) (dismissing § 2241 petition without prejudice “because a court that lacks jurisdiction

has no power to adjudicate and dispose of a claim on the merits” (citation omitted)).

                                        IV.     CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 16) and incorporates it herein and

DISMISSES without prejudice Plaintiff’s Petition for Writ of Habeas Corpus (ECF No. 1).

                                    Certificate of Appealability

       The law governing certificates of appealability provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.
       (c)(3) The certificate of appealability . . . shall indicate which specific issue or
       issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met.




                                                  5
     5:20-cv-03210-JMC     Date Filed 08/16/21   Entry Number 27       Page 6 of 6




      IT IS SO ORDERED.




                                             United States District Judge
August 16, 2021
Columbia, South Carolina




                                         6
